Title: To Benjamin Franklin from the Vicomte de La Charce, [25 November? 1780]
From: La Charce, Jean-Frédéric de La Tour du Pin, vicomte de
To: Franklin, Benjamin


a passy Ce Samedy Matin [November 25, 1780?]
Mr. le Victe de Lacharce chargé par Mde. la Mise. [Marquise] de rochambeau la mere, qui est a vernon ches S. A. S. Mgr. le duc de pinthievre; de luy envoyer les nouveles qu’il pourait Sçavoir ayant rapport a mr de rochambeau fils, et a mr. de ternay; quoy que n’ayant pas Lhonneur destre Connu de monsieur le docteur frankelin, il espere qu’il voudera Bien luy mander ce qu’il aura Sçu par L’officier arivé hier a versalie de la part de Mr. de ternay.
 
Notation: Vte. De Lacharle.
